Citation Nr: 0100463	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
vagotomy and pyloroplasty for duodenal ulcer and esophageal 
hiatal hernia, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
post-incisional hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1974, with 19 years prior unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which continued the 20 percent 
evaluation for post-operative vagotomy and pyloroplasty for 
duodenal ulcer and esophageal hiatal hernia, and granted 
service connection for status post-incisional hernia repair 
as secondary to the service-connected vagotomy and 
pyloroplasty.  The RO assigned an evaluation of 100 percent 
effective January 20, 1998, for postoperative convalescence, 
which was reduced to zero percent effective March 1, 1998.  
The currently assigned ratings are the subject of this 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected post-operative vagotomy 
and pyloroplasty for duodenal ulcer and esophageal hiatal 
hernia is manifested by no more than mild infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.

2.  The veteran's service-connected status post-incisional 
hernia repair is manifested by a well-healed postoperative 
ventral hernia, with no disability, and no indication for a 
belt.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative vagotomy and pyloroplasty for duodenal 
ulcer and esophageal hiatal hernia have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7308 (2000).

2.  The criteria for a compensable evaluation for residuals 
of an incisional hernia repair have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7338, 7339 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, the Board must consider 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

I.  Increased evaluation for post-operative vagotomy and 
pyloroplasty 
for duodenal ulcer and esophageal hiatal hernia

The veteran was granted service connection for post-operative 
vagotomy, pyloroplasty and hiatal hernia based upon diagnosis 
and treatment during service.  He was assigned a 20 percent 
rating in 1974 which remains in effect today.  He asserts 
that his symptoms have increased in severity warranting a 
higher rating.  VA outpatient treatment records from April 
1997 and December 1997 reflect complaints of some mild 
heartburn or GERD symptoms fairly well controlled with over 
the counter medications.  A December 1997 VA pre-surgical 
physical for hernia repair noted the veteran's denial of any 
change in bowel habits, nausea, vomiting, or weight loss.   

At a December 1997 VA examination the veteran reported that 
since his vagotomy and pyloroplasty in 1968 he had 
experienced indigestion with severe reflux.  He had been 
treated with medications without any improvement.  The 
veteran denied any vomiting and denied any hematemesis or 
melena.  The veteran reported that he was not taking any 
medications.  He reported some dumping symptoms.  He 
indicated that after he ate a meal he had increased bowel 
activity with associated flushing and nervousness that 
occurred approximately once per month.  He also reported 
diarrhea with approximately one to two episodes per week that 
alternated with constipation of one to two episodes per week.  
The veteran denied any colic, distention, or nausea.  The 
physical examination showed that the abdomen revealed an 
umbilical incisional hernia, with a well-healed surgical scar 
and no other abnormalities.  The veteran reported a 15-pound 
weight gain over the past year.  There were no signs of 
anemia on physical examination.  An upper endoscopy performed 
in May 1990 revealed a normal esophagus.  The stomach had 
changes consistent with a Billroth-I.  The second part of the 
duodenum appeared grossly normal.  The examiner reported 
diagnoses of: Duodenal ulcer in 1968 with subsequent vagotomy 
and pyloroplasty; gastroesophageal reflux disease; incisional 
umbilical hernia; status post Billroth-I with residual pain 
at the incision site; dumping syndrome.

At a VA examination dated May 2000 the veteran again denied 
vomiting, hematemesis, or melena.  He reported that he took 
Ranitidine for his history of peptic ulcer disease and also 
his heartburn symptoms.  In addition, he took Rolaids on an 
as needed basis.  He reported that one to two times a month 
he did have dumping symptoms consisting of flushing loose 
stools after eating and nervousness.  He also indicated that 
he did have diarrhea and constipation 1-2 times a week, that 
alternated on a chronic basis, but he denied any colicky 
abdominal pain, abdominal distention, nausea, or vomiting.  
He reported a 20-pound weight loss in the last year and 
reported that he tried to lose this weight.  The veteran had 
no signs of anemia.  He reported having heartburn symptoms 
daily, but denied any dysphagia and primarily had substernal 
pain.  He did not have regurgitation of solid foods.  The 
diagnoses were: Duodenal ulcer in 1968; vagotomy and 
pyloroplasty in 1968; dumping syndrome, symptomatic one to 
two times per month; gastroesophageal reflux disease; hiatal 
hernia.

There are various postgastrectomy symptoms, which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2000).  Minor weight loss 
or greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss, which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (2000).

The RO has rated the veteran's post-operative vagotomy and 
pyloroplasty for duodenal ulcer and esophageal hiatal hernia 
under Diagnostic Code 7308, for post gastrectomy syndrome, a 
20 percent evaluation is warranted for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate post gastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe post gastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

In reviewing the medical evidence of record, the Board finds 
that the level of severity of the veteran's postgastrectomy 
syndrome is best characterized as mild under Diagnostic Code 
7308.  While there is evidence of diarrhea and constipation 
that alternate on a chronic basis, the records fail to 
indicate that the veteran has either undergone unplanned 
weight loss or has more than mild episodes of epigastric 
distress.  As reflected in the outpatient records of 1997 and 
1998, the veteran had actually gained weight over the years, 
and intentionally lost the weight noted in the VA examination 
report of May 2000.  Moreover, the periods of epigastric 
distress, as described by the veteran, occur infrequently and 
are of a mild degree.  Thus, consistent with the 
aforementioned criteria, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 20 percent for post-operative 
vagotomy and pyloroplasty for duodenal ulcer and esophageal 
hiatal hernia under Diagnostic Code 7308.

II.  Compensable evaluation for status post incisional hernia 
repair

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as noted previously, the entire period from 
the date of the initial award of service connection is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 127 (1999).

The veteran claims that the noncompensable evaluation for his 
status post incisional hernia repair from March 1, 1998 does 
not adequately reflect the severity of his symptomatology.  

The Board notes that the veteran was granted service 
connection and assigned a 10 percent evaluation for his for 
his recurrent reducible hernia effective November 12, 1997.  
The veteran was assigned a 100 percent evaluation effective 
the date of admission to the VA Medical center for the 
surgical repair of the incisional hernia and continuing to 
March 1, 1998, due to the need for convalescence.  Effective 
March 1, 1998 a noncompensable evaluation was assigned in the 
absence of a small hernia which was not well supported by a 
belt under ordinary conditions, or a healed hernia or post-
operative wounds with weakening of the abdominal wall and 
need for a supporting belt.  

VA outpatient treatment records dated April 1997 indicate 
that the veteran reported several large reducible ventral 
hernias that were not painful or troublesome, but that had 
been there for three years and were not healing.  Treatment 
records dated October 1997 indicate that the veteran reported 
a new protrusion to incisional abdominal hernia and indicated 
he had soft bulges to incision line before and were easily 
reduced, but a new one was at top and had slight pain to it.  
The examination showed an obese male, firm upper body stature 
from weight lifting with soft abdominal incisional hernia to 
umbilicus easily reduced with similar up the line of 
incision, but not continuous.  New protrusion was at top of 
incision to left measuring 2 cm by 2 cm more firm and 
slightly tender, but also reduced.

A November 1997 letter from a private physician noted that 
the veteran had umbilical as well as a supraumbilical ventral 
incisional hernias.  The physician recommended to the veteran 
that he have the hernias repaired.

A December 1997 VA examination report revealed that the 
veteran had an umbilical incisional hernia, with a well-
healed surgical scar and no other abnormalities.  The veteran 
reported a 15-pound weight gain over the past year.  There 
were no signs of anemia on physical examination.  
In January 1998, the veteran underwent surgical repair of a 
ventral hernia with mesh at a VA medical center.  When the 
veteran was discharged there was no sign of recurrence of his 
hernia and the abdominal examination was benign except for 
some minimal peri-incisional tenderness.

At a May 2000 VA examination the veteran denied any abdominal 
pain or any evidence of any recurrence of the hernia.  The 
veteran did note that with increased abdominal pressure, he 
had a bulge in his abdomen.  He did not use a support belt.  
The examination of the abdomen revealed a well-healed 
surgical scar without any evidence of incisional hernia.  
There was diastasis of the recti muscles, but the fascia was 
intact, without herniations.  The diagnoses were incisional 
umbilical hernia, surgically repaired January 20, 1998; 
diastasis of the recti muscles, without recurrent hernia.

The RO apparently evaluated the veteran's incisional hernias 
as 10 percent disabling under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7338 for the period November 18, 1997 
to January 19, 1998.  Under this code, a 10 percent rating is 
warranted for a postoperative recurrent inguinal hernia, 
which is readily reducible and well supported by a truss or 
belt.  A 30 percent rating is warranted if the inguinal 
hernia is small, postoperative and recurrent, or is 
unoperated and irremediable, and is either not well supported 
by a truss or is not readily reducible.  While this 
diagnostic code refers to inguinal hernias, presumably the RO 
rated the veteran's ventral hernia by analogy.  38 C.F.R. 
§ 4.20 (2000).  In any case, although the evidence supports a 
10 percent rating under this diagnostic code, the medical 
evidence does not show that the hernias were irreducible or 
not well supported by a belt under ordinary conditions such 
that a rating in excess of 10 percent was warranted under 
either Diagnostic Code 7338 or 7339 for the period prior to 
January 20, 1998.    

The RO has rated the veteran's status post-incisional hernia 
repair under Diagnostic Code 7339, which provides a 
noncompensable (0 percent) rating for ventral hernia, 
postoperative status, healed, no disability, belt not 
indicated.  A 20 percent rating is assigned when the hernia 
is small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of the abdominal wall and indication for a 
support belt.  A 40 percent rating is warranted a large 
postoperative ventral hernia, not well supported by a belt 
under ordinary conditions.  The maximum rating of 100 percent 
is assigned for a massive, persistent hernia with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Code 7339.

In reviewing the evidence of record, the Board finds that the 
veteran's status post-incisional hernia as of March 1, 1998 
can best be described as healed with no disability and no 
hernia belt indicated.  Although the evidence shows a 
diastasis of the recti muscles with fascia intact, there is 
no evidence of a small post-operative ventral hernia not well 
supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  Thus, 
the preponderance of the evidence is against the veteran's 
claim, and under the provisions of Diagnostic Code 7339, the 
veteran's hernia disability must be rated as noncompensable.  

III.  Conclusion

Accordingly, with regard to each of the foregoing claims, the 
Board notes that as the preponderance of the evidence is 
against the veteran's claims, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. §§ 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).    



ORDER

Entitlement to an evaluation in excess of 20 percent for 
post-operative vagotomy and pyloroplasty for duodenal ulcer 
and esophageal hiatal hernia is denied.

Entitlement to a compensable evaluation for residuals of 
post-incisional hernia repair is denied.



		
	K. J. LORING
	Acting Member
	Board of Veterans' Appeals
 

 

